Citation Nr: 1004515	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with limitation of motion.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 
to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.   

In April 2009, a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript 
of that hearing is of record.  

During a VA examination in July 2008, the Veteran reported 
that he had to retire due to his low back.  However, in a 
May 2008 substantive appeal, while the Veteran stated that 
he was unable to work due to back pain, he also stated that 
he had been unable to stay on the job due to his neck, arms, 
and lower back.  A review of the record reveals that the 
issue of TDIU was never adjudicated.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual 
unemployability); see also VAOPGCPRPEC 12-2001.  As this 
matter has not yet been the subject of a rating decision, it 
is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected low back strain with 
limitation of motion is not productive of forward flexion of 
the thoracolumbar spine that is 30 degrees or less or 
ankylosis.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain with limitation of motion have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent and 
maintains that his low back strain prevents him from 
sleeping.  He reported experiencing constant lower back 
pain.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbular spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009) (the General Rating 
Formula for Diseases and Injuries of the Spine are used for 
conditions which result in symptoms such as pain (with or 
without radiation), stiffness, or aching of the area of the 
spine affected by residuals of injury or disease).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242, Note (2).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In March 2007 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he had pain in the lumbar area at 
least 90 percent of the time.  He also reported that he had 
pain that radiated down the left lower extremity to the 
knee.  He stated that he did not use any inserts or 
assistive devices and stated that he has a back brace but 
did not use it.  He reported that he performs all activities 
of daily living unassisted.  He could walk a mile and 
experienced pain at one-half mile.  He denied incontinence 
and constitutional symptoms.  He stated that he has flare-
ups and that his flare-ups render him barely able to walk.  
He described the pain as aching.  He reported that he has 
had to remain on bedrest for a total of 12 days in the past 
12 months with episodes lasting approximately one or two 
days.  He stated that his bedrest was prescribed by 
chiropractic doctors.  

Physical examination revealed the spine as grossly normal.  
Palpation of the spine did not reveal any specific localized 
areas of tenderness.  Straight leg raises were positive at 
50 degrees on the right for objective pain with radiation 
down to the right thigh posteriorly.  Straight leg raises 
were borderline weak positive on the left.  Forward flexion 
was to 66 degrees, extension was to 20 degrees, left lateral 
flexion was to 14 degrees, right lateral flexion was to 18 
degrees, left lateral rotation was to 10 degrees, and right 
lateral rotation was to 6 degrees.  There was objective pain 
noted with forward flexion and with extension at the non-
zero limits during those motions.  The examiner noted no 
change after repetitive motion in the thoracolumbar range of 
motion.  Neurological examination revealed the motor and 
sensory systems as normal.  The examiner found deep tendon 
reflexes were difficult to elicit, but was able to get +1 
from the left patella area.  The Veteran's gait was normal.  
The one-legged stand/Trendelenburg test revealed muscle 
spasm on the right paralumbar area.  An x-ray dated in April 
2003 showed anterior bridging at the T11-12 and T12-L1 area.  
Anterior spurring was noted in the lumbar area and there was 
suggestion of muscle spasm due to the normal lordotic 
curvature.  The diagnoses were lubosacral strain with muscle 
spasm present in the right lumbar area, and degenerative 
disc disease with radiculopathy on the right.  

VA outpatient treatment records show that the Veteran 
complained of chronic back pain.  In January 2008, he was 
assessed as having decreased range of motion with pain.  The 
specific measurements were not provided.  Motor and sensory 
examinations were normal.  He was noted to have deep tendon 
reflexes of 1+ of the knee and 0 at the ankles.   

In July 2008 the Veteran was accorded another C&P spine 
examination.  The examiner noted the March 2007 diagnosis of 
degenerative disc disease with radiculopathy on the right.  
During the examination the Veteran reported constant low 
back pain and intermittent pain into the upper thigh region, 
bilaterally.  He stated that prolonged sitting, lying, 
bending over the sink to wash dishes, and sweeping the house 
caused him pain.  He reported flare-ups two times a week.  
He stated that his flare-ups could last up to a couple of 
days.  For relief he used a transcutaneous electrical nerve 
stimulation (TENS) unit and reduced his activity level.  He 
stated that he had no recollection of having been prescribed 
bedrest for his back.  He stated that he retired from 
construction in 2000.  He was independent in his activities 
of daily living and used a cane for ambulation.  Physical 
examination revealed flexion to 70 degrees, extension was to 
15 degrees, left lateral flexion was to 15 degrees, right 
lateral flexion was to 15 degrees, left lateral rotation was 
to 25 degrees, and right lateral rotation was to 30 degrees.  
Pain was noted on the endpoints of flexion, extension and 
right and left lateral bending.  No other pain on motion was 
found and there was no additional limitation of motion after 
repetitive motion.  Neurological examination found normal 
motor and sensory findings in the lower extremities.  
Reflexes were 2+ in the knees and ankle jerks were 1+ with 
distraction.  Supine straight leg raises were negative for 
radicular pain.  An x-ray found that the alignment of the 
lumbar vertebral bodies was normal.  Intervertebral disc 
spaces were well maintained throughout.  The diagnosis was 
lumbosacral strain.  The examiner opined that additional 
limitation of function during a flare-up due to pain could 
not be determined without resorting to speculation.  The 
examiner noted that the Veteran's back did impair his 
employability as he retired from the construction business 
in 2000.  He also noted that he did not see any objective 
evidence of radiculopathy during the examination.  

Social Security Administration (SSA) medical records show 
that the Veteran reported that his back and neck problems 
first began bothering him in December 2001.  He stated that 
he worked in construction.  He reported that he tried to 
work after December 2001 but was unable due to constant 
pain.  The Veteran testified that SSA denied his claim for 
disability benefits and that he had not appealed.

During his April 2009 videoconference Board hearing, the 
Veteran testified that he could not sit and could not lie 
down.  He also stated that he could not stand over long 
periods of time.  He stated that he works in the yard 
because he could sit down or go on his hands and knees.  He 
reported that he used his cane for support or when he would 
turn around.  He stated that he almost fell when he turned 
around fast so he used his cane to stop his fall.  

In reviewing the claim for an increased rating for 
lumbosacral strain with limitation of motion, the Board 
finds that the preponderance of the evidence is regrettably 
against the assignment of a rating in excess of 20 percent.  
In March 2007, the Veteran was able to flex to 66 degrees.  
Moreover, the July 2008 C&P examination showed that he could 
forward flex to 70 degrees.  There was pain at the non-zero 
limits of motion in March 2007 and pain at the endpoints of 
motion in July 2008 on flexion, extension and right and left 
lateral bending, but no additional limitation of motion due 
to pain or after repetitive motion.  The record contains no 
evidence of forward flexion limited to 30 degrees or less, 
therefore, a rating greater than 20 percent is not 
warranted.  Nor did any of the examinations indicate that 
his entire thoracolumbar spine was ankylosed.  

The Veteran has indicated that prolonged sitting, lying, 
bending over the sink to wash dishes, and sweeping the house 
caused him pain.  He also reported that he was able to 
perform activities of daily living independently and 
testified that he works in the yard.  The Board has 
carefully considered his statements but finds that they do 
not show that he meets the criteria for a rating in excess 
of 20 percent.  The evidence of record simply does not show 
forward flexion limited to 30 degrees or less or ankylosis 
of the entire thoracolumbar spine.  

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A rating of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The criteria direct that intervertebral disc syndrome 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or under either the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment shall be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(2).

In this case, there is no evidence of incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  While the 
Veteran reported during the March 2007 C&P examination that 
a chiropractic doctor prescribed bedrest, such bedrest was 
limited to a total of 12 days in the past 12 months.  
Additionally, the Veteran reported during the July 2008 C&P 
examination that he did not require bedrest in the past 12 
months.  Accordingly, an evaluation is not for consideration 
under Diagnostic Code 5293.

Moreover, a thorough review of all of the evidence of record 
does not demonstrate that the Veteran has a separate 
persistent neurological manifestation of his disability.  
While the March 2007 examiner diagnosed the Veteran with 
degenerative disc disease with radiculopathy on the right, 
he noted that the Veteran's motor and sensory systems were 
normal and could not elicit deep tendon reflexes.  The July 
2008 examiner noted that motor and sensory findings in the 
lower extremities were normal.  Reflexes were 2+ in the 
knees and ankle jerks were 1+.  Supine leg raises were also 
negative for radiculopathy.  Additionally, the July 2008 x-
ray showed that the alignment of the lumbar vertebral bodies 
was normal and intervertebral disc spaces were well 
maintained throughout.  The objective findings on VA 
examinations do not reflect a persistent impression or 
findings of a neurological impairment associated with the 
Veteran's service-connected disability such that a separate 
compensable evaluation would be warranted.  The Veteran's 
lay statements regarding problems with his lower extremity 
have been considered but they are outweighed by the 
objective evidence of record.   

The issue of an extra-schedular rating was also considered 
in this case under 38 C.F.R. § 3.321(b)(1).  In a recent 
case, the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no showing of an exceptional disability picture and 
the level of disability and symptomatology are contemplated 
by the rating criteria.  The Veteran has limitation of 
motion, pain (including radiating pain), and aching, which 
are all contemplated by the rating schedule and the assigned 
20 percent evaluation.  While he does report flare-ups, a VA 
examiner reported that a determination as to the additional 
limitation of motion that would be encountered during a 
flare-up would require a resort to speculation.  While the 
Veteran's service-connected disability does cause impairment 
in walking and standing, such impairment has not resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, nor has it necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's lumbosacral strain 
is appropriately compensated by the currently assigned 
schedular rating.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In summary, for all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain with limitation of motion.  The Board has 
considered whether staged ratings are warranted based on 
distinct facts showing changes in the severity of the 
disability during the period of time covered by the claim.  
However, the Board finds that, in accordance with the 
discussion above, at no point in time covered by this appeal 
does the evidence show that a higher rating is warranted.  
Accordingly, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should 
also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  In this case, 
the RO provided a letter which satisfies these criteria in 
March 2007.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded 
multiple VA examinations, the reports of which are of 
record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in 
the development of his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with limitation of motion is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


